THIS NOTE HAS NOT BEEN THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAS
BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT AND SUCH LAWS. THIS NOTE MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED
OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER SUCH SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.




PROMISSORY NOTE




$40,000.00

Gaithersburg, MD

February 10, 2012




FOR VALUE RECEIVED, the undersigned, TECHNEST HOLDINGS, INC., a Nevada
corporation (the “Maker”), hereby promises to pay SOUTHRIDGE PARTNERS II LP or
registered assigns (the “Holder”), the principal amount equal to Forty Thousand
dollars ($40,000.00) (the “Principal Amount”) multiplied by a redemption premium
equal to 115% of such Principal Amount, on or before August 31, 2012 (the
“Maturity Date”), together with interest on such Principal Amount equal to eight
percent (8%) per annum.  All payments made hereunder shall be made in
immediately available funds by wire transfer.




The following shall constitute an “Event of Default”:




a.

The Maker shall default in the payment of principal plus interest on this Note
when due and same shall continue for a period of three (3) business days; or




b.

The Maker shall (1) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (2) apply for or consent to the appointment
of a trustee, liquidator or receiver for its or for a substantial part of its
property or business; or




c.

A trustee, liquidator or receiver shall be appointed for the Maker or for a
substantial part of its property or business without its consent and shall not
be discharged within thirty (30) days after such appointment; or




d.

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Maker and shall not be
dismissed within thirty (30) days thereafter; or




e.

any money judgment, writ or warrant of attachment, or similar process in excess
of Five Hundred Thousand ($500,000) Dollars shall be entered or filed against
the Maker or any of its properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of thirty (30) days; or











f.

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Maker and, if instituted against
the Maker, shall not be dismissed within thirty (30) days after such institution
or the Maker shall by any action or answer approve of, consent to, or acquiesce
in any such proceedings or admit the material allegations of, or default in
answering a petition filed in any such proceeding;




Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) in the Holder's
sole discretion, the Holder may consider all obligations under this Note
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Maker, and the Holder
may immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.  




Presentment.  Except as set forth herein, the Maker waives presentment, demand
and presentation for payment, notice of nonpayment and dishonor, protest and
notice of protest and expressly agrees that this Note or any payment hereunder
may be extended from time to time by the Holder without in any way affecting the
liability of the Maker.




Maximum Rate.  All provisions herein made are expressly limited so that in no
event whatsoever, whether by reason of advancement of proceeds hereof,
acceleration of maturity of the unpaid balance hereof or otherwise, shall the
amount paid or agreed to be paid to Holder for the use of the money advanced or
to be advanced hereunder exceed the maximum rate of interest allowed to be
charged under applicable law (the “Maximum Rate”), regardless of whether or not
there has been an acceleration of the payment of principal as set forth herein.
If, from any circumstances whatsoever, the fulfillment of any provision of this
Note or any other agreement or instrument now or hereafter evidencing, securing
or in any way relating to the indebtedness evidenced hereby shall involve the
payment of interest in excess of the Maximum Rate, then, ipso facto, the
obligation to pay interest hereunder shall be reduced to the Maximum Rate; and
if from any circumstance whatsoever, Payee shall ever receive interest, the
amount of which would exceed the amount collectible at the Maximum Rate, such
amount as would be excessive interest shall be applied to the reduction of the
principal balance remaining unpaid hereunder and not to the payment of interest.
This provision shall control every other provision in any and all other
agreements and instruments existing or hereafter arising between the Maker and
Holder with respect to the indebtedness evidenced hereby.




Collection.  In the event this Note is placed in the hands of an attorney for
collection, or if Holder incurs any costs incident to the collection of the
indebtedness evidenced hereby, the Maker agrees to pay to Holder an amount equal
to all such costs, including without limitation all reasonable attorneys' fees
and all court costs.




Construction; Governing Law.  The validity and construction of this Note and all
matters pertaining hereto are to be determined in accordance with the laws of
the State of New York




2








without regard to the conflicts of law principles thereof.   Both parties hereby
waive all right to a trial by jury in the event in connection with any legal
action between the parties arising from this Note.




Amendments.  Neither this Note nor any of its provisions may be changed, waived
or modified without the written consent of the Holder.




Successors.  This Note shall be a binding obligation of any successor of the
Maker.  




IN WITNESS WHEREOF, the Maker, by its appropriate officers thereunto duly
authorized, has executed this Note as of this 10th day of February, 2012.




 

TECHNEST HOLDINGS, INC.

 




 

By: 

/s/ Shekhar Wadekar

 

 

Name: Shekhar Wadekar

 

 

Title: Chief Executive Officer

 




3



